Order entered December 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00619-CV

                       DENNIS JAMES POLEDORE, JR., Appellant

                                               V.

                          CHERI YLONDA POLEDORE, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-13701

                                           ORDER
       As appellee filed her brief November 24, 2015, we DENY as moot appellant’s “motion in

opposition to any further request for extension of time to file appellee’s brief beyond appellee’s

11/25/2015 extension request.”


                                                      /s/   CRAIG STODDART
                                                            JUSTICE